NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 COREY DELANO BROOKINS, Appellant.

                             No. 1 CA-CR 15-0311
                               FILED 3-15-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-443470-001
                The Honorable Peter C. Reinstein, Judge

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Maricopa County Legal Advocate’s Office, Phoenix
By Kerri L. Chamberlin
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee
                            STATE v. BROOKINS
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Peter B. Swann joined.


T H U M M A, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Corey Delano
Brookins has advised the court that, after searching the entire record,
counsel has found no arguable question of law and asks this court to
conduct an Anders review of the record. Brookins was given the
opportunity to file a supplemental brief pro se, but has not done so. This
court has reviewed the record and has found no reversible error.
Accordingly, Brookins’ convictions and resulting sentences are affirmed, as
modified to reflect that his sentences for counts 2, 3 and 4 were for non-
dangerous category two repetitive offenses and to provide Brookins 598
days of presentence incarceration credit.

                 FACTS1 AND PROCEDURAL HISTORY

¶2           Brookins befriended Andrew Taylor in July 2013. Brookins
had an Arizona medical marijuana card and shared some of his marijuana
with Taylor. On September 4, 2013, Taylor visited Brookins’ apartment in
Mesa, where the two men spent the day smoking marijuana and playing
video games.

¶3             Taylor returned to Brookins’ apartment the next afternoon
carrying a large garbage bag. Brookins could smell the odor of marijuana
coming from the bag and, after opening the bag, Brookins learned it
contained more than 15 pounds of marijuana packaged in large bricks.
Brookins hid some of the bricks in a dog food bag and vacuum sealed the
other bricks. Brookins then placed two of the vacuum-sealed bricks in a box
and wrapped the box in brown shipping paper.




1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-89 (1997).

                                       2
                           STATE v. BROOKINS
                           Decision of the Court

¶4            While Brookins was repackaging the marijuana, Taylor left to
buy a new phone. Taylor then returned with Richard Moore, who Brookins
had not met before. Taylor introduced Brookins and Moore and the three
men smoked marijuana and talked. Brookins then gave Taylor the dog food
bag filled with marijuana, and Taylor began taking out the marijuana bricks
and placing them on the table.

¶5            The men then discussed Moore purchasing some marijuana.
Moore offered $515 per pound, but Brookins wanted $525 per pound.
Eventually, Brookins agreed to $515 per pound, adding that if they found
out later the price should have been different they could resolve it then.
Abruptly, Moore stood up, pulled out a gun and pointed it at Brookins.
Brookins grabbed the gun, and Taylor ran out of the apartment. Initially,
Brookins was unable to wrestle the gun away from Moore, and Moore hit
Brookins on the side of the head with the gun. Brookins later wrested the
gun away from Moore and fired three rounds at Moore. Two of the rounds
hit Moore -- one in his face and the other in his chest -- and Moore died from
the gunshots at the scene.

¶6           Brookins told his girlfriend, D.B.,2 who had been in the
apartment during the shooting, that he needed to go and that she should
leave. D.B. went to a nearby apartment of Bryan Burns and told him what
had happened. While D.B. called the police, Burns went to Brookins’
apartment and carried out the garbage bag filled with marijuana. Police
soon arrived and found Moore dead in the apartment and bricks of
marijuana in a dog food bag. Police also found a box containing two
vacuum-sealed bricks of marijuana wrapped with brown shipping paper.

¶7           A few days later, Burns was transporting the marijuana he
had taken from Brookins’ apartment when he was stopped by police. The
police found 15 bricks in Burns’ trunk. Testing at a crime lab confirmed the
bricks taken from Brookins’ apartment were marijuana. A portion of the
marijuana weighed 6.8 pounds, but the lab did not weigh all of the bricks.




2Initials are used to protect the identity of the victims. See State v.
Maldonado, 206 Ariz. 339, 341 n.1 ¶ 2 (App. 2003).

                                      3
                           STATE v. BROOKINS
                           Decision of the Court

¶8            Police arrested Brookins several days after the shooting. The
State charged Brookins by indictment with: count 1, first degree murder, a
Class 1 dangerous felony; count 2, sale or transportation of marijuana, a
Class 2 felony; count 3, possession of marijuana for sale, a Class 2 felony;
and count 4, misconduct involving weapons, a Class 4 felony. During trial,
Brookins moved for a mistrial when an officer testified, without prompting,
that Brookins asked for an attorney after being read his rights pursuant to
Miranda v. Arizona, 384 U.S. 436 (1966). The court denied the motion but
offered to give a curative jury instruction and have the statement stricken
from the record. Brookins declined both offers, opining that that they would
draw more attention to the statement.

¶9            After a seven-day trial, where Brookins testified in his own
defense, the jury found him guilty as charged. The superior court then
sentenced Brookins to life in prison with the possibility of community
supervision after 25 years on count 1; 9.25 years for each of counts 2 and 3;
and 4.5 years for count 4. The superior court ordered all sentences to run
concurrently and gave Brookins 597 days of presentence incarceration
credit.

¶10           Brookins timely appealed his convictions and sentences. This
court has jurisdiction pursuant to Arizona Revised Statues (A.R.S.) sections
12-120.21(A)(1), 13-4031 and -4033(A)(1) (2016).3

                              DISCUSSION

¶11           This court has reviewed and considered counsel’s brief and
has searched the entire record for reversible error. See State v. Clark, 196
Ariz. 530, 537 ¶ 30 (App. 1999). Searching the record and brief reveals no
reversible error. The record shows that Brookins was represented by
counsel at all stages of the proceedings and counsel was present at all
critical stages. The evidence received at trial constitutes substantial
evidence to support Brookins’ convictions.




3 Absent material revisions after the relevant dates, statutes cited refer to
the current version unless otherwise indicated.

                                     4
                            STATE v. BROOKINS
                            Decision of the Court

¶12             From the record, all proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure. Brookins does
not challenge the superior court’s ruling on his motion for mistrial, and the
record shows the court did not abuse its discretion in denying the motion.
See State v. Bible, 175 Ariz. 549, 598 (1993) (holding motion for mistrial based
on evidentiary concerns is reviewed for an abuse of discretion). The jury
was properly comprised of 12 members. The court properly instructed the
jury, including on the elements of the charges, the State’s burden of proof
and the necessity of reaching a unanimous verdict. The jury returned
unanimous verdicts that were confirmed by juror polling.

¶13             The sentencing minute entry states the court imposed
presumptive sentences for non-dangerous, non-repetitive offenses for
counts 2, 3 and 4. However, the sentences imposed (9.25 years in prison for
counts 2 and 3, and 4.5 years in prison for count 4) are presumptive
sentences for non-dangerous category-two repetitive offenses. See A.R.S. §
13-703(B), (I). On appeal, this court can correct a minute entry to reflect the
properly-imposed sentence. State v. Ovante, 231 Ariz. 180, 188 ¶ 38 (2013).
The record here clearly indicates the court properly sentenced Brookins as
a category two repetitive offender for counts 2, 3 and 4, and the minute
entry should be corrected accordingly. See id. Brookins admitted at trial, and
the State provided evidence at sentencing, that he had been convicted of a
felony months before the offenses in this case. The court also expressly
considered the presentence report, which adopted the State’s
recommendation that Brookins be sentenced as a repetitive offender. Based
on this record, the court properly sentenced Brookins as a non-dangerous
category-two repetitive offender for counts 2, 3 and 4. See A.R.S. § 13-703(B),
(I). Accordingly, the sentence is affirmed as amended to reflect those
corrections and to provide Brookins 598 days of presentence incarceration
credit (given he was taken into custody on September 9, 2013 and held until
he was sentenced on April 30, 2015).




                                       5
                           STATE v. BROOKINS
                           Decision of the Court

                              CONCLUSION

¶14           This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at 300; Clark, 196 Ariz. at 537 ¶ 30. Accordingly, Brookins’
convictions and resulting sentences are affirmed as modified to reflect that
he was sentenced as a non-dangerous category two repetitive offender for
counts 2, 3 and 4 and provide Brookins 598 days of presentence
incarceration credit.

¶15            Upon filing of this decision, defense counsel is directed to
inform Brookins of the status of his appeal and of his future options.
Defense counsel has no further obligations unless, upon review, counsel
identifies an issue appropriate for submission to the Arizona Supreme
Court by petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85
(1984). Brookins shall have 30 days from the date of the decision to proceed,
if he desires, with a pro se motion for reconsideration or petition for review.




                                  :ama




                                         6